Case 6:15-cv-02557-SMH-CBW Document 391 Filed 03/09/20 Page 1 of 30 PageID #: 15221



                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF LOUISIANA
                                   LAFAYETTE DIVISION

    ANTOINE RICHARD, DARRELL
    RICHARD, CHRIS MECHE, DERBY
    DOUCET, SR., KEVIN RABEAUX and
    MARK LOUVIERE, individually and on
    Behalf of all similarly situated individuals,
                                                        CIVIL ACTION NO. 15-cv-2557
           Plaintiffs,
                                                        DISTRICT JUDGE S. MAURICE
    VERSUS                                              HICKS, JR.

    FLOWERS FOODS, INC.; FLOWERS                        MAGISTRATE JUDGE CAROL B.
    BAKING COMPANY OF LAFAYETTE,                        WHITEHURST
    LLC; FLOWERS BAKING COMPANY
    OF BATON ROUGE, LLC; FLOWERS
    BAKING COMPANY OF NEW
    ORLEANS, LLC; and FLOWERS
    BAKING COMPANY OF TYLER, LLC

          Defendants.
    ______________________________________________________________________________




                          PLAINTIFFS’ REPLY TO FLOWERS’ OPPOSITION
                         TO PLAINTIFFS’ SUPPLEMENTAL MEMORANDUM




                                                    i
Case 6:15-cv-02557-SMH-CBW Document 391 Filed 03/09/20 Page 2 of 30 PageID #: 15222



                                                     TABLE OF CONTENTS



    TABLE OF AUTHORITIES ....................................................................................................... ii
    INTRODUCTION......................................................................................................................... 1
       THE FLSA COLLECTIVE ACTION .............................................................................................. 2
       THE OVERLAPPING RULE 23 CLASS ACTION ............................................................................ 2
    THE FLSA COLLECTIVE MEMBERS ARE SIMILARLY SITUATED .............................. 5
    THE RULE 23 CLASS IS BASED ON A COMMON “ONE STROKE” CONTENTION ... 10
    FLOWERS “DISSIMILARITIES” DO NOT PRECLUDE A COMMON ANSWER ........ 11
       FALSE DISSIMILARITIES ........................................................................................................... 12
       DISSIMILARITIES REQUIRING MOTIONS .................................................................................. 15
       QUANTUM DISSIMILARITIES .................................................................................................... 21
    CONCLUSION ........................................................................................................................... 23




                                                                        i
Case 6:15-cv-02557-SMH-CBW Document 391 Filed 03/09/20 Page 3 of 30 PageID #: 15223



                                                        TABLE OF AUTHORITIES

    Cases

    Aikens v. Warrior Energy Services, 2015 WL 1221255 (S.D. Tex. 2015) ................................... 22
    Amchem Products v. Windsor, 521 U.S. 591, 615, 117 S.ct.2231, 138 L.Ed.2d 689 (1997) ....... 11
    Amgen Inc. v. Connecticut Retirement Plans and Trust Fund, 568 U.S. 455, 133 S.Ct. 1184, 185
      L.Ed.2d 308 (2013) ................................................................................. 1, 3, 8, 9, 11, 12, 22, 25
    Brock v. Mr. W Fireworks, 814 F.2d 1042, 1044 (5th Cir. 1987) ................................................. 18
    Brown v. Navarre Chevrolet, Inc., 610 So.2d 165 (La. App.3rd Cir. 1992).................................. 19
    Carr, et al vs. Flowers Foods, et al/ Consolidated with/ Boulange, et al vs. Flowers Foods, et al,
      Case No. 15-6391 (E.D. Pa., May 7, 2019; WL 2027299) ....................................................... 26
    Carrell v. Sundland Construction, 998 F.2d 330 (5th Cir. 1993) ............................................... 10
    Castano v. American Tobacco Co., 84 F.3d 734, 748 (5th Cir. 1996) .......................................... 24
    Clay v. New Tech Global Ventures, 2019 WL 1028532 (W.D. La. March 4, 2019) .................. 8, 9
    De Loach v. Crowley’s, Inc., 128 F.2d 378 (5th Cir. 1942) .......................................................... 23
    Flecha v. Medicredit, Inc., 946 F.3d 762, 766 (5th Cir. 2020) ................................................ 11, 24
    Garage Solutions v. Person, 201 So. 3d 962, 964 (La. App. 3rd Cir. 2016) ................................. 19
    Hobbs v. Petroplex Pipe and Construction, 946 F.3d 824, pages 3-8 (5th Cir. 2020) .................... 9
    Hopkins v. Cornerstone Am., 545 F.3d 338 (5th Cir. 2008) ................................................... 15, 18
    In Re: Deepwater Horizon, 739 F.3d 790 (5th Cir. 2014) ........................ 3, 8, 9, 11, 12, 22, 23, 25
    In Re: Monumental Life Insurance, 365 F.3d 408 (5th Cir. 2004) ................................................ 24
    Leprette v. RCS, LLC, 206 So.3d 1215, 1219 (La. App 3rd Cir. 2016) ......................................... 19
    Lusardi v. Xerox Corp., 118 F.D.R. 351 (D.N.J. 1987) .................................................... 2, 5, 9, 25
    Mooney v. Aramco Services, 54 F.3d 1207 (5th Cir. 1995) ............................................................. 2
    Moresi v. Resource Energy Ventures and Construction, 2019 WL 256563, (W.D. La. 2019) . 1, 2,
      5, 6, 7, 9, 10
    Neff, et al vs. Flowers Foods, et al, Case No. 5:15-cv-254 (U.S.D.C. Vt., May 16, 2019) ......... 26
    Newsom v. Global Data Systems, Inc., 107 So. 3d 781 (La. App. 3rd Cir. 2013) writ denied (La.
      4/5/13) 110 So.3d 595 (La. 2013) ............................................................................................. 19
    Noll, et al vs, Flowers Foods, et al, Case No. 1:15-cv-0493 (D. Me. January 15, 2019; WL 2019
      206084)................................................................................................................................ 22, 25
    Parrish v. Premier Directional Drilling, 917 F.3d 369 (5th Cir. 2019) ......................................... 9
    Rehberg v. Flowers Baking Company of Jamestown, LLC, 162 F.Supp.3d 490 (W.D. N.C.
      2/16/2016) ................................................................................................................................. 21
    Rehberg v. Flowers Foods, et al, 2015 WL 1346125 ................................................... 6, 21, 22, 25
    Reyes v. Texas Ezpawn, 2007 WL 101808 (S.D. Tex. 2007) ..................................................... 6, 7
    Roche, et al v. S-3 Pump Service, 154 F.Supp.3d 441 (W.D. Tex. 2016) .................................... 22
    Soares v. Flowers Foods, Inc., 320 F.R.D. 464 (N.D. Cal., 2017) ................................................. 8
    Valentino v. Heart and Vascular Associates of Acadiana, 221 So.3d 136 (La. App. 3rd Cir. 2017)
       ................................................................................................................................................... 19


                                                                               ii
Case 6:15-cv-02557-SMH-CBW Document 391 Filed 03/09/20 Page 4 of 30 PageID #: 15224



    Wal-Mart Stores v. Dukes, 564 U.S. 338, 131 S.Ct. 2541, 180 L.Ed.2d 374 (2011) ....... 10, 11, 12
    Ward v. Hellerstedt, 753 Fed.Appx. 236 (5th Cir. 2018) .............................................................. 10


    Statutes

    26 U.S.C. § 3121(d)(3) ................................................................................................................... 5
    26 U.S.C. § 3121(d)(3)(A) .............................................................................................................. 5
    26 U.S.C. § 3121(d)(3)(D) .............................................................................................................. 5
    FLSA § 216(b) ............................................................................................................................ 6, 9
    La.R.S. § 23:921(F)(3) .................................................................................................................. 17
    La.R.S. §23:921 (F)(2)-(3) ............................................................................................................ 17
    Rules

    Fed. R. Civ. P. 23(a) ..................................................................................................................... 10
    Fed. Rule Civ.P. 23(b)(3) .............................................................................................................. 10
    Rule 23 ............................................................................... i, 1, 2, 3, 4, 8, 10, 11, 16, 21, 23, 24, 25
    Rule 23(a)(2) ....................................................................................................................... 3, 11, 21
    Rule 23(b)(3) ........................................................................................................................... 10, 24




                                                                          iii
Case 6:15-cv-02557-SMH-CBW Document 391 Filed 03/09/20 Page 5 of 30 PageID #: 15225



                                                    INTRODUCTION


             Flowers misconstrues Judge Hicks’ remand (Order, Rec. Doc. 376) “[i]n light of Fifth Circuit

    precedent, objections, and response … for further consideration” as for “reconsideration.” In any

    case, “further consideration” should focus on certification issues for two different claims: (1) a

    conditionally certified FLSA collective with 98 opt ins, and (2) an overlapping Rule 23 class with 335

    putative class members. Flowers conflates these two different claims, notwithstanding their different

    standards for certification, 1 arguing that “in both” the Court “(1) [im]permissibl[y]” relied upon “the

    common classification . . . as independent contractors” 2 and (2) “relied significantly” on a tax filing

    designating the distributors as “statutory employees” which had “limited relevance.” 3 This Reply will

    separate the analysis of these different claims according to their different certification standards, and

    will show that Flowers’ first two plainly contradictory criticisms are also incorrect.

             Flowers also conflates certification with the merits, arguing that the Court (3) failed to

    “substantively analyze the elements of either the LWPA claims or the FLSA economic realities test.” 4

    The “elements of either [claim]” in this criticism are individual factors from multi-factor tests which

    are only applicable to the Rule 23 class to a determination of the claim on the merits. This third

    criticism is also unjustified. Flowers’ application of factors only applicable to the merits is prohibited

    by controlling decisions of the U.S. Supreme Court and Fifth Circuit.5


    1
      See Moresi v. Resource Energy Ventures and Construction, 2019 WL 256563, (W.D. La. 2019, Carrol, MJ) at page 2.
    2
       [Doc. 386] Defendant’s Memorandum in Opposition to Plaintiffs’ Supplemental Memorandum in Support of
    Certification and Against Certification filed February 6, 2020, pages 1 and 5 (hereinafter referred to as “[Doc. 386]
    Opposition”).
    3
      [Doc. 386] Opposition, pages 1 and 2.
    4
      [Doc. 386] Opposition, page 1.
    5
      The Supreme Court stated in Amgen Inc. v. Connecticut Retirement Plans and Trust Fund, 568 U.S. 455, 133 S.Ct.
    1184, 185 L.Ed.2d 308 (2013) Rule 23 grants Courts no authority to “engage in free-ranging merits inquiries at the
    certification stage” and “[m]erits questions may be considered to the extent—but only to the extent—that they are
    relevant to determining whether the Rule 23 prerequisites for class certification are satisfied.” As the Fifth Circuit
    stated in In Re: Deepwater Horizon, 739 F.3d 790, 811 (5th Cir. 2014) “Rule 23 at this class certification stage does
    not therefore become a dress rehearsal for the merits. . . . In other words, to satisfy the commonality requirement under
    Rule 23(a)(2), the parties may potentially need to provide evidence to demonstrate that a particular contention is
    common, but not that it is correct.”


                                                               1
Case 6:15-cv-02557-SMH-CBW Document 391 Filed 03/09/20 Page 6 of 30 PageID #: 15226



            THE FLSA COLLECTIVE ACTION

            This Court’s analysis in a recent FLSA misclassification case, Moresi v. Resource Energy

    Ventures and Construction, 2019 WL 256563, (W.D. La. 2019, Carrol, MJ), buttresses its decision

    to deny decertification of this FLSA collective, and in turn, to certify the Rule 23 class. To resist

    FLSA collective action decertification, Plaintiffs’ must show only that the individual class

    members are “similarly situated.” 6 The test commonly used by the Fifth Circuit for “similarly

    situated” emanates from Lusardi v. Xerox Corp., 118 F.D.R. 351 (D.N.J. 1987) and considers : (1)

    employment settings; (2) whether any defenses the employer may have are more common or

    individualized; and (3) general fairness and procedure. 7               Flowers’ opposition obscures this

    arguably low standard by completely omitting mention or analysis of Lusardi. Flowers also ignores

    this Court’s Moresi decision which specifically distinguished between FLSA Collective and

    Rule 23 Class Action standards to deny decertification of an FLSA collective misclassification

    cases like this one. The few and ultimately inconsequential differences in the small and generally

    similar situations which Flowers identifies do not mean that the collective is not “similarly

    situated.” The reasoning of this Court’s Moresi decision applies even more strongly here.

            THE OVERLAPPING RULE 23 CLASS ACTION

            Flowers focuses on three Rule 23 requirements; commonality, predominance and

    superiority, and minor variations in a very small number of the different distributor’s claims on

    the merits. The Supreme Court stated in Amgen Inc. v. Connecticut Retirement Plans and Trust

    Funds, 8 however, Rule 23 grants Courts no authority to “engage in free-ranging merits inquiries

    at the certification stage” and “[m]erits questions may be considered to the extent—but only to the



    6
      Mooney v. Aramco Services, 54 F.3d 1207, 2013-2014 (5th Cir. 1995).
    7
      Lusardi v. Xerox Corp., 118 F.D.R. 351 (D.N.J. 1987).
    8
      568 U.S. 455, 133 S.Ct. 1184, 185 L.Ed.2d 308 (2013).


                                                           2
Case 6:15-cv-02557-SMH-CBW Document 391 Filed 03/09/20 Page 7 of 30 PageID #: 15227



    extent—that they are relevant to determining whether the Rule 23 prerequisites for class

    certification are satisfied.” 9 As the Fifth Circuit stated in Deepwater Horizon: 10 “Rule 23 at this

    class certification stage does not therefore become a dress rehearsal for the merits. . . . In other

    words, to satisfy the commonality requirement under Rule 23(a)(2), the parties may potentially

    need to provide evidence to demonstrate that a particular contention is common, but not that it is

    correct.” 11 Tellingly, Flowers completely omits any mention or analysis of either Amgen or

    Deepwater Horizon. Contrary to Flowers’ irrelevant merits arguments, the claims of every class

    member “depend upon a common contention . . . that is capable of class-wide resolution – which

    means that the determination of its truth or falsity will resolve an issue that is central to the validity

    of each one of these claims in “one stroke.”

            Just as the distributors are sufficiently similarly situated for FLSA purposes, this common

    issue of whether Plaintiffs are independent contractors or employees predominates over any other

    issue raised by Flowers so that it can be decided in “one stroke” to determine all the claims in both

    the collective and Rule 23 actions. As a result, in light of this common and predominant contention

    in both the collective and class claims, certification of this overlapping Rule 23 class is even more

    appropriate.

            Flowers’ statement that this Court “in both its Rule 23 and [FLSA] analysis … relied

    significantly upon the tax filing designation of Plaintiffs as ‘statutory employees’ ” is incorrect.12

    In its FLSA analysis, the Court noted that all distributors signed essentially the same Distributor

    Agreement, all distributors have “substantially similar job duties,” and did not receive overtime




    9
      Amgen Inc. v. Connecticut Retirement Plans and Trust Funds, 568 U.S. 455, 466, 113 S.Ct. 1184, 1194-1195, 185
    L.Ed.2d 308 (2013).
    10
       739 F.3d 790, 811 (5th Cir. 2014).
    11
       In Re: Deepwater Horizon, 739 F.3d 790, 811 (5th Cir. 2014).
    12
       [Doc. 386] Opposition p. 1.


                                                          3
Case 6:15-cv-02557-SMH-CBW Document 391 Filed 03/09/20 Page 8 of 30 PageID #: 15228



    pay. 13 The Court then mentioned, as an additional example of their similar situation, that “Flowers

    classifies all distributors as ‘statutory employees.’” 14 The Court was focused on the similar pattern

    of conduct, 15 uniform policies and procedures, 16 the virtually identical Distributor Agreement, 17

    Flowers’ control over pricing and product sales, 18 the distributors had substantially similar job

    duties, 19 and the similarity of their payment. 20 Finally, the Court stated that “common evidence

    of plaintiffs’ factual and employment settings militate in favor of finding that all distributors are

    ‘similarly situated’ for the purposes of the FLSA.” 21 The “statutory employee” designation was

    no more important than any other factor.

            This Court’s Rule 23 analysis did not rely on the “statutory employee” designation above

    to meet the commonality requirement, but only recognizes the “statutory employee” designation

    as an example of “[o]ther facts . . . common to each plaintiff.” 22 In the Rule 23/LWPA analysis,

    this Court relied on “common practices, procedures and policies of Flowers”:

              “The central issue to the claims of the plaintiffs is the common question of whether
              Flowers misclassified them as independent contractors and impermissibly
              deducted from their wages as a result of the common practices, procedures, and
              policies of Flowers.” 23 (emphasis added)

            Flowers also argues that the “statutory employee” designation is only applicable to

    common law independent contractors.” 24 Even a cursory review of the cited statute shows this is

    completely false. The Internal Revenue Code upon which Flowers relies does not even mention



    13
       [Doc. 339], page 26.
    14
       [Doc. 339], page 26.
    15
       [Doc. 339], page 11, 27
    16
       [Doc. 339], page 11, 27
    17
       [Doc. 339], page 26
    18
       [Doc. 339], page 10
    19
       [Doc. 339], page 26
    20
       [Doc. 339], page 26
    21
       [Doc. 339], page 30.
    22
       [Doc. 339], page 11.
    23
       [Doc. 339], page 10.
    24
       [Doc. 386] Opposition page 2, footnote 4.


                                                      4
Case 6:15-cv-02557-SMH-CBW Document 391 Filed 03/09/20 Page 9 of 30 PageID #: 15229



    the phrase “independent contractor.” 26 U.S.C. § 3121(d)(3) defines who may be an employee,

    not who may be an independent contractor. In fact, 26 U.S.C. § 3121(d)(3)(A) specifically

    includes in the employee definition “agent-driver or commission-driver engaged in distributing …

    bakery products.” 26 U.S.C. § 3121(d)(3)(D) specifically excludes from that definition “persons

    who perform services in a single transaction not a part of a continuing relationship with the person

    for whom the services are performed” which refer to independent contractors. This Flowers

    argument is a creative fiction, and the cited statute augments the finding by this Court that these

    distributors are, in fact, employees.


               THE FLSA COLLECTIVE MEMBERS ARE SIMILARLY SITUATED

            The first Lusardi “employment settings” factor “assesses the opt-in plaintiffs’ job duties,

    geographic location, supervision, and salary.” 25 In this case, all FLSA collective action members

    have identical job duties, receive identical training, work out of similar Louisiana warehouses, for

    one of three Flowers bakery subsidiaries, pursuant to the same Independent Distributorship Model

    created and implemented nationwide by Flowers, operate under substantially similar Distributor

    Agreements using identical criteria designed for unilateral interpretation by Flowers, use the same

    handheld computers and programs installed and administered by the Flowers parent, receive

    identical weekly statements, for identical products, commissions, and deductions, and are paid as

    statutory employees, but uniformly classified by Flowers as independent contractors and denied

    overtime pay and workmen’s compensation benefits. In short, on the first factor, they have

    substantially identical “employment settings.”




    25
     Lusardi v. Xerox Corp., 118 F.D.R. 351 (D.N.J. 1987) and Moresi v. Resource Energy Ventures and Construction,
    2019 WL 2565634, page 2 (W.D. La. 2019). See also Reyes v. Texas Ezpawn, 2007 WL 101808, page 2 (S.D. Tex.
    2007) (Exhibit 2) and Moresi v. Resource Energy Ventures and Construction, 2019 WL 2565634, page 2 (W.D. La.
    2019) (Exhibit 1) whereby Magistrate Judge Carol Whitehurst denied Motion to Decertify FLSA class.


                                                          5
Case 6:15-cv-02557-SMH-CBW Document 391 Filed 03/09/20 Page 10 of 30 PageID #:
                                  15230


         Regarding the second factor, “defenses”, all Flowers’ affirmative defenses are directed

 against all of the collective action members. Defenses such as the Motor Vehicle Carrier Act

 (“MVCA”) and Outside Sales Exemptions (“OSE”) have been and will be asserted against all

 members, and are therefore common. As detailed later, while these defenses may vary in

 applicability for a small few of the collective members based on individual details, for the vast

 majority of the collective they will be applied identically. In Rehberg v. Flowers Foods, et al,

 2015 WL 1346125, pg. 32-34, the Court denied Flowers motion for decertification of an FLSA

 collective action and noted:

         Such defenses are legal issues for this Court to determine that would not render the
         class unmanageable. Furthermore, without greater specificity as to how these
         defenses would be asserted, the court does not find it appropriate to decertify this
         action based on defenses that Defendants may or may not choose to assert as to
         some or all Plaintiffs.

 See also discussion at pages 19-20, infra.

         The final factors, fairness and procedural considerations, weigh heavily in favor of

 certification. “[T]he primary objectives of the FLSA § 216(b) collective action [are]: (1) to lower

 costs to the plaintiffs through the pooling of resources, and (2) to limit the controversy to one

 proceeding which efficiently resolves common issues of law and fact that arise from the alleged

 activity.” 26 “Congress’ purpose in authorizing §216(b) class actions was to avoid multiple lawsuits

 where numerous employees have allegedly been harmed by a claimed violation or violations of

 the FLSA by a particular employer.” 27 Incredibly, Flowers would have this Court believe that it

 is fair, cost effective and judicially efficient to have 98 individual trials for the FLSA claimants




 26
    Reyes v. Texas Ezpawn, 2007 WL 101808, page 6 (S.D. Tex. 2007) (citing Hoffman-LaRoche v. Sperling, 493 U.S.
 165, 170, 110 S.Ct. 482, 107 L.Ed.2d 480 (1989) (Exhibit 2).
 27
    Moresi v. Resource Energy Ventures and Construction, 2019 WL 2565634, page 2 (W.D. La. 2019) (citing Prickett
 v. DeKalb County, 349 F.3d 1294, 1297 (11th Cir. 2003)) (Exhibit 1).


                                                        6
Case 6:15-cv-02557-SMH-CBW Document 391 Filed 03/09/20 Page 11 of 30 PageID #:
                                  15231


 with each trial having as its primary and overriding issue employee or independent contractor

 status to be determined on substantially identical facts. 28

          Another recent example of how distributors are similarly situated is Flowers’ recent

 unilateral directive for distributors to pick up recalled products. 29 Flowers closely supervises the

 conditions of its distributors’ employment, and in this example required all distributors (without

 compensation for the extra work required) to remove and replace products Flowers recalled.

 Flowers asserted the right of control over all of its distributors, even though some did not service

 locations where Flowers delivered recalled product. 30 Importantly, Flowers issued its “must”

 instructions to every active distributor in Louisiana, regardless of whether any product they

 delivered was recalled or not.

          FLOWERS ASSERTED DISSIMILARITIES ARE FEW AND INCONSEQUENTIAL

          The minute differences between a small minority of the distributors do not prevent

 collective and class certification. Despite these differences, the “predominant” issue remains

 whether the 98 members of the FLSA collective (and 257 class members) were, in fact, employees,

 rather than independent contractors. This is a common issue that not only can but must be

 determined in “one stroke” to avoid at least 98 and possibly 257 separate trials of this same issue.




 28
    The Court must also consider the condemning effect decertification will have. See discussion at page 23, notes 98,
 99, 100.
 29
    See [Docket 331] and Exhibits 4, 5 and 6 attached thereto. These exhibits are attached hereto as Exhibits 4, 5 and
 6.
 30
    Instead, Flowers’ bakery presidents make clear by their testimony what Flowers denies to this Court. According
 to Ray Kirkland, Vice-President of FBC-Tyler: “Q. Who makes the final determination if there has, in fact, been a
 failure of performance? A. I do.” Deposition of Ray Kirkland [Doc. 314-2] page 149, attached hereto as Exhibit 17.
 Thus Flowers demonstrates a statewide, uniform policy of asserting its right to control – whether resulting in the actual
 exercise of that control or not. “With respect to the right to control, the question is not how much control a hirer
 exercises, but how much control the hirer retains the right to exercise.” Soares v. Flowers Foods, Inc., 320 F.R.D.
 464, 480 (N.D. Cal., 2017).


                                                            7
Case 6:15-cv-02557-SMH-CBW Document 391 Filed 03/09/20 Page 12 of 30 PageID #:
                                  15232


          Flowers relies heavily on Clay v. New Tech Global Ventures. 31 Clay’s reasoning was

 driven by the small size of the collective. 32 In Clay there were only three named plaintiffs and six

 opt-ins for a total of nine members of the FLSA collective action. This small class size weighed

 heavily for decertification:

          “The Court is certainly mindful of the purpose of the FLSA and acknowledges the
          plaintiffs arguments with respect to efficiency and the cost savings realized by
          proceeding collectively. However, the Court is also aware of the size of the
          collective here is exceedingly small compared to other FLSA collective actions.
          Indeed, ‘there is a vast difference between granting decertification regarding a
          potential class of hundreds, or even dozens, and thereafter facing as many
          individual suits, and granting decertification regarding’ a class of single digits.
          Court citing Vanzzini v. Action Meat Distributors, 995 F.Supp.2d 703. 723 (S.D.
          Tex. 2014). 33

          Were a Rule 23 class at issue, the Clay court would have “certainly” dismissed on

 numerosity alone. But numerosity is not an FLSA collective prerequisite. Clay therefore analyzed

 the merits of the employee independent contractor factors, despite Lusardi, Amgen and Deepwater

 Horizon, presumably because only an FLSA class, not a Rule 23 class was involved. Nothing in

 Lusardi says the merits are examined at certification, and this clearly violated the third Lusardi

 factor (fairness and procedural).

          In Moresi, this Court applied only the Lusardi factors at certification. It did not reach the

 economic realities test applicable only on the merits. Moresi is correct, Clay is not. In a situation



 31
    2019 WL 1028532 (W.D. La. March 4, 2019).(Exhibit 3).
 32
    Clay can also be distinguished on the merits. The plaintiffs in Clay were rig clerks. The Defendant in Clay was a
 staffing agency that contracted with independent rig operators to provide project management and consultancy
 services. The rig clerks worked on a “project-to-project” basis with no guarantee of future work and were not
 supervised by the Defendant. Plaintiffs could turn down assignments and were free to contract directly with the
 operators. Their alleged employer had no investment in equipment or materials. In every one of these respects, the
 distributors in this case are the opposite; they work directly for Flowers, without a separate intermediary; they are not
 on a project-to-project basis, but are continuously engaged; they are not free to turn down assignments or customers,
 they are not free to contract directly with customers; they are supervised in excruciating detail directly by the Flowers
 bakery by which they are employed; and their employer has an overwhelming majority of the investment in its plant
 and equipment. Therefore on the merits, this case would be certified even under the Clay analysis. Nevertheless,
 these details of the merits are irrelevant to Rule 23 certification under Amgen and Deepwater Horizon.
 33
    Clay v. New Tech Global Ventures2019 WL 1028532 (W.D. La. March 4, 2019).(Exhibit 3), at page 29.


                                                            8
Case 6:15-cv-02557-SMH-CBW Document 391 Filed 03/09/20 Page 13 of 30 PageID #:
                                  15233


 much more analogous to the facts of this case than Clay, the Fifth Circuit in Hobbs v. Petroplex

 Pipe and Construction, 946 F.3d 824, pages 3-8 (5th Cir. 2020), recently affirmed the analysis of

 the five economic reality factors to reach a directly opposite conclusion than Clay finding an

 employee relationship. Clay was not appealed, but to the extent it discussed economic realities at

 the certification stage, is now effectively overruled by Petroplex. The Petroplex court also

 distinguished the holdings in Parrish v. Premier Directional Drilling 34 and Carrell v. Sundland

 Construction 35 upon which Flowers relies.

         THIS COURT’S OBSERVATIONS IN MORESI ARE APPLICABLE HERE
         In Moresi v. Resource Energy Ventures 36 this Court recently denied a motion to decertify

 an FLSA class, noting:

         “The Court fails to understand how Defendant’s argument would lower the
         Plaintiffs’ costs or simplify the proceedings. This case was filed almost four years
         ago, discovery is virtually complete on the eight remaining plaintiffs and to
         decertify the class at this time would require refiling, joinder or consolidation, and
         additional pleadings. Contrary to the reasoning under § 216 of the FLSA,
         decertifying this case would instead potentially require the parties and the Court to
         have multiple trials dealing with the same issues. ‘Congress’ purpose in authorizing
         § 216(b) class actions was to avoid multiple lawsuits where numerous employees
         have allegedly been harmed by a claimed violation or violations of the FLSA by a
         particular employer.’ ” 37

         This reasoning applies precisely to the facts and circumstances of this case but with even

 stronger force. There are currently 98 members of this FLSA collective action, as opposed to the

 eight claimants in Moresi.




 34
    917 F.3d 369 (5th Cir. 2019).
 35
    998 F.2d 330 (5th Cir. 1993).
 36
    2019 WL 2565634 (W.D. La. 2019)(Exhibit 1).
 37
    Moresi v. Resource Energy Ventures and Construction, 2019 WL 2565634, page 2 (W.D. La. June 18, 2019) (citing
 Prickett v. DeKalb County, 349 F.3d 1294, 1297 (11th Cir. 2003)) (Exhibit 1).


                                                        9
Case 6:15-cv-02557-SMH-CBW Document 391 Filed 03/09/20 Page 14 of 30 PageID #:
                                  15234


      THE RULE 23 CLASS IS BASED ON A COMMON “ONE STROKE” CONTENTION

          Flowers’ Rule 23 Opposition focuses on commonality, predominance and superiority. 38

 Rule 23(b)(3) requires “that questions of law or fact common to class members predominate over

 any question affecting only individual members, and that a class action is superior to other

 available methods for fairly and efficiently adjudicating the controversy.” 39 Commonality,

 predominance and superiority require that the claims of every class member “depend upon a

 common contention … that is capable of class-wide resolution” and that the common contention

 is of such a nature … that the determination of its truth or falsity will resolve an issue that is central

 to the validity of each one of these claims in one stroke.” 40 The significant aspect of a commonality

 determination is “not the raising of common questions – even in droves – but, rather the capacity

 of a class-wide proceeding to generate common answers apt to drive the resolution of the

 litigation.” 41 Indeed, a single common question of law or fact is sufficient if it meets the foregoing

 criteria. 42 Commonality may exist even where the plaintiff’s damages are diverse. 43 Rule 23’s

 commonality requirement demands only that questions common to the class be “susceptible” of

 common answers. 44 The issue of whether these Plaintiffs are independent contractors or employee

 is susceptible of a common answer and can be decided in “one stroke.”



 38
    To obtain class certification, parties must satisfy the Rule 23 (a) requirements of; (1) numerosity – “the class is so
 numerous that joinder of all members is impracticable; (2) commonality – “there are questions of law or fact common
 to the class”; (3) typicality – “the claims or defenses of the representative are typical of the claims or defenses of the
 class”; and (4) adequacy of representation – “the representative parties will fairly and adequately protect the interests
 of the class.” See Fed. R. Civ. P. 23(a); Wal-Mart Stores v. Dukes, 564 U.S. 338, 345, 131 S.Ct. 2541, 180 L.Ed.2d
 374 (2011) and Ward v. Hellerstedt, 753 Fed.Appx. 236, 243 (5th Cir. 2018). In this matter numerosity, typicality and
 adequacy are not seriously questioned.
 39
    See Fed. Rule Civ.P. 23(b)(3); Amchem Products v. Windsor, 521 U.S. 591, 615, 117 S.ct.2231, 138 L.Ed.2d 689
 (1997) and Flecha v. Medicredit, Inc., 946 F.3d 762, 766 (5th Cir. 2020).
 40
    Wal-Mart Stores v. Dukes, 564 U.S. 338, 349-359, 131 S.Ct. 2541, 180 L.Ed.2d 374 (2011).
 41
    Wal-Mart Stores v. Dukes, 564 U.S. 338, 349- 350, 131 S.Ct. 2541, 180 L.Ed.2d 374 (2011).
 42
    Wal-Mart Stores v. Dukes, 564 U.S. 338, 349-350, 131 S.Ct. 2541, 180 L.Ed.2d 374 (2011).
 43
    In Re: Deepwater Horizon, 739 F.3d 790, 810-811 (5th Cir. 2014).
 44
    Amgen Inc. v. Connecticut Retirement Plans and Trust Funds, 568 U.S. 455, 113 S.Ct. 1184, 185 L.Ed.2d 308
 (2013).


                                                            10
Case 6:15-cv-02557-SMH-CBW Document 391 Filed 03/09/20 Page 15 of 30 PageID #:
                                  15235


          The question at this point is not whether the distributors are actually employees for either

 the FLSA 45 or Rule 23. 46 That question must be determined later from the facts on the merits, by

 applying the multifactor tests; either established under the FLSA “economic realities” or Rule 23

 state law. But on certification this Court is precluded from reaching the merits unless the

 difference would preclude a common answer to the common contention. 47 None of the minor

 differences, which Flowers argues might require individual proof for an admittedly small few of

 the distributors’ claims, precludes a single trial.                The predominant issue remains and is

 “susceptible” to a common answer based on the majority of factors which are the same. Flowers’

 argument is also false as to the few examples it suggests require individual proof for the several

 additional reasons shown below.


      FLOWERS “DISSIMILARITIES” DO NOT PRECLUDE A COMMON ANSWER

          It should be noted again, that all the Flowers’ “dissimilarities” which it suggests require

 individualized proof require this Court to reach into the merits. If that was ever authorized under

 Wal-Mart v. Dukes, it is now effectively prohibited by the subsequent decisions in Amgen and

 Deepwater Horizon. Thus they should have no effect on the Rule 23 determination. In addition,

 many of Flowers’ points are not actual dissimilarities.




 45
    See Exhibit 59.
 46
    See Exhibit 60.
 47
    The Supreme Court stated in Amgen Inc. v. Connecticut Retirement Plans and Trust Fund, 568 U.S. 455, 133 S.Ct.
 1184, 185 L.Ed.2d 308 (2013) (Exhibit 4) Rule 23 grants Courts no authority to “engage in free-ranging merits
 inquiries at the certification stage” and “[m]erits questions may be considered to the extent—but only to the extent—
 that they are relevant to determining whether the Rule 23 prerequisites for class certification are satisfied.” As the
 Fifth Circuit stated in Deepwater Horizon, 739 F.3d 790, 811 (5th Cir. 2014) (Exhibit 5) “Rule 23 at this class
 certification stage does not therefore become a dress rehearsal for the merits. . . . In other words, to satisfy the
 commonality requirement under Rule 23(a)(2), the parties may potentially need to provide evidence to demonstrate
 that a particular contention is common, but not that it is correct.”


                                                          11
Case 6:15-cv-02557-SMH-CBW Document 391 Filed 03/09/20 Page 16 of 30 PageID #:
                                  15236


          FALSE DISSIMILARITIES

          Most of the dissimilarities suggested by Flowers are not actually sufficient to preclude a

 common answer. They are false because they are ultimately not material to the determination of

 the common and predominant issues. For example, Flowers states that each distributor “take[s]

 advantage of the distributor model much differently,” 48 but this does not mean they are not

 “similarly situated”, and the common question of employee status still predominates.                                 All

 distributors operate under the same business model as implemented by Flowers Foods and

 enforced by the Defendants.

          Flowers states that “distributors in the putative class signed varying distributor agreements

 . . .” 49 It is true that Flowers has drafted and implemented several versions of the Distributor

 Agreement. 50 But every Distributor Agreement used by Flowers and signed by members of the

 collective action and putative class members require the distributor to use his “best efforts” to

 advance “good industry practice,” two noticeably subjective terms underscored in each and every

 Distributor Agreement. 51 By minutely enforcing these standards, Flowers controls nearly every

 detail of a distributor’s work. Flowers unilaterally decided whether the distributor used his “best

 efforts” or practiced “good industry standards.” 52 Flowers alone decides whether a distributor

 “fails to perform” under the Agreement or whether there has been a “chronic failure of




 48
    [Doc. 386] Opposition, page 2.
 49
    [Doc. 386] Opposition, page 8.
 50
    In his Deposition, Charles Rich, Vice President of distributor Operations for Flowers stated that there have been 9
 versions of the distributor Agreement from 1987 to current. (30(b)(6) Deposition of C. Rich Vol. II, pages 80-92
 attached as Exhibit 8). The pertinent provisions in each of these agreements are virtually identical. Please see versions
 1987 (Exhibit 9), 1992 (Exhibit 10), 1994 (Exhibit 11), 1996 (Exhibit 12), 1997 (Exhibit 13), 2000 (Exhibit 14), 2002
 (Exhibit 15) 2013 (Exhibit 16) and 2015 (Exhibit 17). The specific paragraphs cited in this Memorandum have
 remained virtually unchanged throughout the various changes in the overall Agreement.
 51
    See Exhibits 9 (1987), 10 (1992), 11 (1994), 12 (1996), 13 (1997), 14 (2000), Exhibit 15 (2002), Exhibit 16 (2013)
 and 17 (2015) at Paragraphs 2.6 and 5.1.
 52
    “So yeah, we [Flowers] determine if there’s good industry practice that’s breached there or not.” Deposition of Ray
 Kirkland, Vice-President of FBCC-Tyler page 146 attached as Exhibit 7.


                                                            12
Case 6:15-cv-02557-SMH-CBW Document 391 Filed 03/09/20 Page 17 of 30 PageID #:
                                  15237


 performance” by a distributor to warrant the termination of the Distributor Agreement and a

 confiscation of the distributor’s territory. 53 Many other common provisions contained in each

 version of the Distributor Agreement are also used by Flowers to control its distributors. 54 The

 many ways in which Flowers asserts control over these details are common to every version of the

 Distribution Agreement and simply overwhelm the few differences in distributors’ advantages or

 agreements detailed by Flowers.

         Flowers argues that class certification is impossible because only a few distributors actually

 received 10 day letters. 55 Darrell Richard is their example. 56 Despite the fact that he never received

 a 10 day letter, Richard testified that Flowers controlled the details of his performance through

 arbitrary 10 day letters. 57 If Flowers’ suggests his credibility is suspect, that is an issue for trial,

 not certification. A 10 day letter threatens termination of the Agreement. 58 The point is that the

 general policy and practice of ten day letters is used to control the collective and class members

 considered as a whole. Darrell Richard’s testimony is a perfect example of representative

 testimony, even from distributors who never personally received a letter, that can be used at trial

 but is irrelevant to certification.

         Flowers argues the fact that some distributors had helpers and some did not is a significant

 difference among putative class members. 59 Derby Doucet is mentioned as having had his son run




 53
    According to Ray Kirkland, Vice-President of FBC-Tyler: “Q. Who makes the final determination if there has, in
 fact, been a failure of performance? A. I do.” Deposition of Ray Kirkland page 149 attached as Exhibit 7.
 See Exhibits 9 (1987), 10 (1992), 11 (1994), 12 (1996), 13 (1997), 14 (2000), Exhibit 15 (2002) at Paragraphs 16.1
 and 16.3. See Exhibit 16 (2013) and 17 (2015) at Paragraphs 17.1 and 17.3.
 54
    See Exhibit 61.
 55
    [Doc. 386-1] Opposition, Exhibit 1, page 9.
 56
    “Flowers controls my compliance by the issuance of 10 day letters.” [Doc. 386] Opposition, page 4, footnote 8.
 57
    Deposition of Ray Kirkland, (Exhibit 7) p. 146. “So yeah, we [Flowers] determine if there’s good industry practice
 that’s breached there, or not.”
 58
    See Exhibit 65, in globo, for six (6) representative examples of 10 day letters issued by Defendants.
 59
    [Doc. 386-1] Opposition, Exhibit 1, pages 3, 5 and 11.


                                                          13
Case 6:15-cv-02557-SMH-CBW Document 391 Filed 03/09/20 Page 18 of 30 PageID #:
                                  15238


 his route on a full-time basis for a limited period of time. 60 But the substantially uniform Flowers

 distributorship agreements allows all distributors to use third-party helpers. 61 The fact that the

 distributor agreements do not prohibit the use of third-party helpers is common to all class

 members and putative class members. The fact that all distributors have the right to use helpers to

 run their route for a limited period of time is, at most, only a single factor in either multi-factor

 used to determine the difference between employees and independent contractors. 62 It is not itself

 determinative and does not preclude a common answer which weighs all the factors at trial. 63 It is

 by definition in all these respects a question reserved for trial on the merits which is irrelevant to

 certification.

          Flowers suggests differences in business expenses result in a difference in each class

 member’s investment. 64 Flowers then argues that class members “invested” different amounts of

 money in connection with their Flowers distributorship 65 and that some distributors have sold parts

 or all of their territories and made a profit on these sales. 66 For the purposes of class certification,

 it is immaterial whether class members had different expenses, paid different amounts or made a

 profit on territory sales. Even on the merits, the relative investment prong of the economic realities

 test would only require a comparison of the individual investment to the investment made by

 Flowers in its business. “In applying the relative-investment factor, [courts] compare each




 60
    [Doc. 386] Opposition, page 4, footnote 8.
 61
    Paragraph 16.5 of the distributor Agreement provides: “This Agreement does not require that DISTRIBUTOR’s
 obligations hereunder to be conducted personally . . . DISTRIBUTOR shall be free to engage such persons as
 DISTRIBUTOR deems appropriate to assist in discharging DISTRIBUTOR’s responsibilities hereunder.”
 62
     For the multi-factor tests for determining employee/independent contractor under the FLSA and LWPA see
 Footnotes 44 and 45, supra.
 63
    At most it is question of overtime eligibility for that particular time period and the quantum award in that instance.
 This particular dissimilarity would also be appropriate to discuss under the Quantum Dissimilarities discussion on
 pages 20 to 22, infra.
 64
    [Doc. 386] Opposition, page 18.
 65
    [Doc. 386-1] Opposition, Exhibit 1, page 2.
 66
    [Doc. 386-1] Opposition, Exhibit 1, page 2.


                                                            14
Case 6:15-cv-02557-SMH-CBW Document 391 Filed 03/09/20 Page 19 of 30 PageID #:
                                  15239


 worker's individual investment to that of the alleged employer.” 67 The differences in expenses are

 so small in this comparison as to be inconsequential. 68 Even if these deductions for delivery and

 other business expenses constitute investments, the actual investment of Flowers dwarfs any

 investment any distributor may have made. On the other hand, the similarity of the expense

 categories is based on the Flowers Independent Distributor Model which regulates every

 distributor. This is another common issue on the merits irrelevant to certification.

         The tax returns also show, regardless of these variances, that the distributors profit is

 controlled almost exclusively by Flowers through control of the prices and the discount or margin

 established by Flowers, the size of the district controlled by Flowers, the service standards and

 other factors controlled by Flowers. But an evaluation of the relative investment or control of

 profit or loss factors is an “economic realities” merits issue which is irrelevant to the certification.

 Similarly, the fact that a distributor could sell all or part of his territory is one of many common

 facts that must be weighed by this Court in applying the economic realities test on the merits, not

 at class certification. And even on the merits it is only one, therefore not determinative, and does

 not preclude the common contention or possibility of a common answer. Therefore this issue

 pertains to the merits, can be handled on an individualized basis without precluding a common

 answer, and is therefore irrelevant to certification.

         DISSIMILARITIES REQUIRING MOTIONS

         Some of the dissimilarities Flowers notes are dispositive issues which, if handled properly,

 will remove the individuals to which they apply before the class trial by motions for summary

 judgment or to dismiss, leaving the class even more similar and class action more appropriate. For


 67
    Hopkins v. Cornerstone Am., 545 F.3d 338, 344 (5th Cir. 2008) (citing Herman v. Express Sixty-Minutes Delivery
 Services, Inc., 161 F.3d 299, 304 (5th Cir. 1998) [emphasis in original].
 68
    Hopkins v. Cornerstone Am., 545 F.3d 338, 344 (5th Cir. 2008) (citing Herman v. Express Sixty-Minutes Delivery
 Services, Inc., 161 F.3d 299, 304 (5th Cir. 1998).


                                                        15
Case 6:15-cv-02557-SMH-CBW Document 391 Filed 03/09/20 Page 20 of 30 PageID #:
                                  15240


 example, Flowers notes that arbitration provisions and statute of limitation provisions may be

 different in the various distributor agreements. 69 The provisions relating to arbitration and statute

 of limitations deal with eligibility of that distributor to remain in the class. As has already been

 done in this case, 70 if Flowers believes a provision of a distributor agreement or amendment thereto

 provides that a distributor can no longer be a member of this class, that issue can and should be

 decided by a Motion for Dismissal or Summary Judgment. Flowers indicates that a total of 85

 putative class members have signed arbitration agreements and/or class action waivers and,

 therefore, should be prevented from joining the class. 71 First, Flowers has not made such a request,

 therefore, this issue is not currently before this Court. Second, there are currently 335 putative

 class members. Even if Flowers is correct that these 85 putative class members should be

 disqualified from joining the class, that would still leave a putative Rule 23 class of 250 members.

 The general question of employee or independent contractor status would then be even more

 “susceptible” to a common answer on the merits. It is therefore irrelevant to certification.

         That some of the Rule 23 and FLSA class members have incorporated should not be a

 distinguishing fact against class certification. 72 Flowers specifically cites Ray Zeringue and

 Kenneth Seals as examples of distributors that have formed corporations and, as a result, the

 proposed FLSA class should be decertified and the Rule 23 class cannot be certified. Regardless

 of whether a distributor forming a corporation is an operative fact in this case, Flowers has

 completely ignored the corporations formed by distributors, including Zeringue and Seals. 73 After


 69
    [Doc. 386] Opposition, page 12; [Doc. 386-1] Opposition, Exhibit 1, page 1.
 70
    This Court has already dismissed 16 opt-in members from this FLSA collective action . This Court dismissed 10
 members by Order dated August 17, 2018 [Docket 341] and required 6 members to pursue their claims by arbitration
 by Order dated February 26, 2018 [Docket 323].
 71
    [Doc. 386-1] Opposition, Exhibit 1, page 1. Flowers declares that 33 Distributors from FBC-BR, 16 Distributors
 from FBC-NO and 36 Distributors from FBC-Tyler have signed arbitration agreements and/or class action waivers.
 72
    [Doc. 386-1] Opposition, Exhibit 1, page 4.
 73
    Ray Zeringue signed his distributor Agreement on February 27, 1997. Zeringue formed RZ distributors, LLC on
 December 15, 2014. (Exhibit 52) Flowers never proposed a new distributor Agreement for RZ distributors. Kenneth


                                                        16
Case 6:15-cv-02557-SMH-CBW Document 391 Filed 03/09/20 Page 21 of 30 PageID #:
                                  15241


 Zeringue and Seals formed their corporations, Flowers continued to deal with them on an

 individual basis, not on a corporate basis. For instance, after Zeringue and Seals formed their

 corporations, Flowers continued to prepare and send W-2 to Zeringue and Seals individually and

 continued to deduct/pay social security and Medicare taxes for them as individuals. 74 As stated

 below in the next section, if Flowers believes any collective action or class member should be

 disqualified or dismissed from this action for any reason, then it is incumbent upon Flowers to

 properly make these arguments to this Court by appropriate motion. This issue does not affect the

 common contention that the individuals have made, which remains for trial, and therefore this

 issue is irrelevant to certification.

          Flowers states that all distributors signing agreements after August 1, 2006 should be

 treated as franchisees pursuant to La.R.S. §23:921 (F)(2)-(3). 75 This proposition is false on a

 number of levels and ultimately immaterial to certification. First, as Flowers well knows it is

 hornbook law that the language of the agreement is not ultimately determinative under either the

 FLSA or Rule or state law tests. 76 Second, it is not even determinative under the contract since

 La.R.S. § 23:921(F)(3) states:

          “(3) . . . an employee of a franchisee may be deemed to be an employee of the
          franchisor only where the two entities share or co-determine those matters
          governing the essential terms and conditions of employment and directly and
          immediately control matters relating to the employment relationship such as
          hiring, firing, discipline supervision, and direction.” [Emphasis added.]




 Seals formed Seals & Son, LLC on July 29, 2013. (Exhibit 53). Seals signed his distributor Agreement on August 4,
 2013. (Exhibit 54). Flowers insisted Seals sign the distributor Agreement as an individual not as a corporation.
 74
    See Exhibit 55, W-2s prepared by Flowers and issued to Ray Zeringue for 2015, 2016 and 2017 and Exhibit 56,
 W-2s prepared by Flowers and issued to Kenneth Seals for 2013, 2014, 2015 and 2016.
 75
    [Doc. 386] Opposition, page 8.
 76
    Facile labels and subjective factors are not determinative of employee or independent contractor status. Hopkins v.
 Cornerstone America, 545 F.3d 338, 346 (5th Cir. 2008) and Brock v. Mr. W Fireworks, 814 F.2d 1042, 1044 (5th Cir.
 1987). Even if the contract between Flowers and a Distributor classifies their relationship as that of an independent
 contractor, contractual language does not control and define the relationship. Hopkins v. Cornerstone America, 545
 F.3d 338, 346 (5th Cir. 2008) and Brock v. Mr. W Fireworks, 814 F.2d 1042, 1049 (5th Cir. 1987).


                                                          17
Case 6:15-cv-02557-SMH-CBW Document 391 Filed 03/09/20 Page 22 of 30 PageID #:
                                  15242


 Third, as this excepting provision makes clear, the inquiry to be made under this franchisee

 argument centers on Flowers’ control over these class members; precisely the analysis the Court

 must make on the merits under the FLSA and LWPA. Finally, this defense should be embodied

 in a motion. The franchisee argument relevant to certification would require no different or

 additional proof and raises no new issues. Therefore this is a merits issue irrelevant to certification.

          Flowers argues that a deduction does not constitute a fine unless the conduct of the

 individual class members is examined,77 but there is no evidence that Flowers ever did so before

 the fines were imposed. Therefore, the deductions actually charged are by definition fines, because

 Flowers transferred many of its business costs and expenses to the Plaintiffs, which is prohibited

 by public policy under the LWPA, unless they relate to intentional or negligent damage to

 property. 78 For example, every distributor had identical sums deducted each week for warehouse

 rent and administrative fee regardless of his conduct or actions as a distributor. Flowers prepared

 an identical weekly settlement statement for each distributor showing the income earned and all

 deductions. 79 None of these deductions was based on intentional or negligent damages. Therefore,

 this is a common legal issue among all distributors on the merits that can be resolved by motion

 or on the merits. The differences in the amounts of deductions among each distributor would at




 77
    [Doc. 386] Opposition, page 10.
 78
    See, e.g., Newsom v. Global Data Systems, Inc., 107 So. 3d 781, 788-789 (La. App. 3rd Cir. 2013) writ denied (La.
 4/5/13) 110 So.3d 595 (La. 2013). The penalty provisions of La.R.S. 23:635 are not automatic, “[h]owever, when an
 employer is arbitrary, sets out procedural pitfalls for the employee, or is negligent in failing to pay past due wages,
 penalty wages will be assessed.” Newsom at page 787. Brown v. Navarre Chevrolet, Inc., 610 So.2d 165 (La. App.3rd
 Cir. 1992) where the court found payroll deductions were “illegal violations of the clear language of La.R.S. 23:635.”
 It is well settled that an employer and employee may negotiate terms of an employment contract but may not agree to
 terms prohibited by law or against public policy. Newsom, at pages 788-789, Valentino v. Heart and Vascular
 Associates of Acadiana, 221 So.3d 136, 145 (La. App. 3rd Cir. 2017), Leprette v. RCS, LLC, 206 So.3d 1215, 1219
 (La. App 3rd Cir. 2016), Garage Solutions v. Person, 201 So. 3d 962, 964 (La. App. 3rd Cir. 2016).
 79
    A representative form of the weekly settlement statement prepared by Flowers and sent to each distributor is attached
 hereto as Exhibit 64.


                                                           18
Case 6:15-cv-02557-SMH-CBW Document 391 Filed 03/09/20 Page 23 of 30 PageID #:
                                  15243


 best be a part of the quantum phase of the trial. 80 This is an issue to be tried on the merits which

 is irrelevant to certification.

          Flowers states that some distributors “worked for other bakeries at the same time” and

 created material differences among distributors. 81 Flowers cites three (3) instances where

 distributors distributed other bakery products. In each case Flowers approved and even encouraged

 the distributor’s to distribute this product. Mark Bueche distributed french bread from Duhe’s

 Bakery. But Flowers approved this arrangement and Duhe’s Bakery even dropped the french bread

 at the Flowers warehouse for distribution by Flowers distributors. 82 Flowers not only approved

 Kenneth Seals to distribute po-boy bread that Flowers did not bake but encouraged Seals to use

 the bread as a means to get new business from customers. 83 Michael Normand inherited the

 longtime distribution of Leidenheimer french bread when he purchased his route and Flowers

 approved this arrangement. 84 Leidenheimer would bring the bread to the warehouse. 85 Flowers

 told the distribution of Leidenhaimer bread was a “perk” associated with his route. 86 At best, even

 if characterized as a factor in the economic realities or state law tests, this single factor could not

 be determinative, even as to Bueche, Seals or Normand alone. If Flowers contends otherwise, it

 has a remedy by motion for these three cases, but the common question will still remain for the

 rest of the class. In any case, this is an issue for the merits, and therefore irrelevant to certification.

          Flowers argues that Outside Sales Exemption (“OSE”) and Motor Vehicle Carrier Act

 (“MVCA”) defenses require individualized proof. 87 But Flowers will attempt to apply the OSE


 80
     This particular dissimilarity would also be appropriate to discuss under the Quantum Dissimilarities discussion on
 pages 20 to 22, infra.
 81
    [Doc. 386-1] Opposition, Exhibit 1, page 7.
 82
    See Mark Bueche Deposition p. 64:3-64:19, attached hereto as Exhibit 24.
 83
    See Kenneth Seals Deposition p. 43:7-45:3, attached hereto as Exhibit 40.
 84
    See Michael Normand Deposition p. 52:11-54:13, attached hereto as Exhibit 33.
 85
    See Michael Norman Deposition p. 52:11-54:13, attached hereto as Exhibit 33.
 86
    See Michael Normand Deposition p. 52:11-54:13, attached hereto as Exhibit 33.
 87
    [Doc. 386] Opposition, page 22.


                                                          19
Case 6:15-cv-02557-SMH-CBW Document 391 Filed 03/09/20 Page 24 of 30 PageID #:
                                  15244


 and MVCA to the entire class, so the issue is common, not individualized. Under the OSE, “Drivers

 who deliver products and also sell such products may qualify as an exempt outside sales employee

 only if the employee has a primary duty of making sales.” 88 The primary duty of all distributors

 is distributing, not sales. The common experience of the drivers also shows that they have little or

 no control over sales. These results obtain under the virtually uniform Flowers distributor Model

 and Distributor Agreement. To the extent this issue can be individualized, Flowers can dispose of

 it by motion for dismissal or summary judgment so it is irrelevant to certification. Flowers used

 this same argument to decertify in Rehberg v. Flowers Baking Co. of Jamestown, LLC, 2015 WL

 1346125, at *14 (W.D.N.C. Mar. 24, 2015). Denying Flowers’ motion to decertify, the Rehberg

 court stated:

            “Such defenses are legal issues for this Court to determine that would not render
            the class unmanageable. Furthermore, without greater specificity as to how these
            defenses would be asserted, the court does not find it appropriate to decertify this
            action based on defenses that Defendants may or may not choose to assert as to
            some or all Plaintiffs.”

 Rehberg v. Flowers Foods, et al, 2015 WL 1346125, pp. 32-34.

            Also these issues of the OSE and MVCA are common, and can have a common answer,

 and support certification. This issue was determined on a common basis by Motions for Summary

 Judgment denied in Rehberg v. Flowers Baking Company of Jamestown, LLC, 162 F.Supp.3d 490,

 498-513 (W.D. N.C. 2/16/2016) and referred to the merits. They can be so determined here before

 trial by the appropriate motion or referred to the merits as well, and are irrelevant to certification.




 88
      29 C.F.R. § 541.504(a) [Emphasis added](Exhibit 47).


                                                             20
Case 6:15-cv-02557-SMH-CBW Document 391 Filed 03/09/20 Page 25 of 30 PageID #:
                                  15245


          QUANTUM DISSIMILARITIES

          Potential differences in the use of personal vehicles is another red herring passed along by

 Flowers. 89 Flowers argues that a decision in Noll v. Flowers Foods, et al 90 requires decertification

 of this case. 91 Noll did not grant decertification. The Court in Noll was entertaining Partial

 Motions for Summary Judgment filed by each party. The Noll Court merely granted leave for

 Defendants to file a motion to decertify based on Flowers’ analysis of the MVCA and Small

 Vehicle Exception (“SVE”). But this part of the analysis by Flowers is flawed. First, this would

 require the Noll Court to engage in the type of merits consideration that is expressly prohibited

 under U.S. Supreme Court and Fifth Circuit precedent. 92 Second, Flowers’ observation that the

 SVE requires that the small vehicle be used to haul or deliver products is incorrect. The SVE does

 not require that the small vehicle be used for any particular purpose. Therefore, the SVE does not

 require the delivery or movement of bread in the small vehicle. 93 Third, interstate commerce under

 the FLSA is determined as to employees, not goods or products. De Loach v. Crowley’s, Inc., 128

 F.2d 378 (5th Circuit, 5/25/1942). Finally, each and every member of the collective action for

 which discovery has been conducted has testified that they have used their personal vehicles in




 89
    [Doc. 386-1] Opposition, Exhibit 1, page 16.
 90
    2020 WL 476362 (D. Maine, Jan. 29, 2020) (Exhibit 57).
 91
    [Doc. 386] Opposition, pg. 23.
 92
    The Supreme Court stated in Amgen Inc. v. Connecticut Retirement Plans and Trust Fund, 568 U.S. 455, 133 S.Ct.
 1184, 185 L.Ed.2d 308 (2013) Rule 23 grants Courts no authority to “engage in free-ranging merits inquiries at the
 certification stage” and “[m]erits questions may be considered to the extent—but only to the extent—that they are
 relevant to determining whether the Rule 23 prerequisites for class certification are satisfied.” As the Fifth Circuit
 stated in Deepwater Horizon, 739 F.3d 790, 811 (5th Cir. 2014) “Rule 23 at this class certification stage does not
 therefore become a dress rehearsal for the merits. . . . In other words, to satisfy the commonality requirement under
 Rule 23(a)(2), the parties may potentially need to provide evidence to demonstrate that a particular contention is
 common, but not that it is correct.”
 93
    In order to qualify for the Small Vehicle Exception an employee must only (1) perform some work that affects the
 safety of operations in smaller vehicles, and (2) it must be part of the employee’s duties to do so. (emphasis added)
 Aikens v. Warrior Energy Services, 2015 WL 1221255 pgs. 7-12 (S.D. Tex. 2015) (Exhibit 58), Roche, et al v. S-3
 Pump Service, 154 F.Supp.3d 441, 447-448 (W.D. Tex. 2016) and Rehberg v. Flowers Foods, et al, 162 F. Supp.3d
 490, 507-513 (W.D.N.C. 2016).


                                                          21
Case 6:15-cv-02557-SMH-CBW Document 391 Filed 03/09/20 Page 26 of 30 PageID #:
                                  15246


 performing their duties as a Flowers distributor. 94 If this issue is pertinent to class certification at

 all, how much time a particular distributor used his personal vehicle in a particular week goes to

 the quantum to which a particular distributor may be entitled, not to the FLSA coverage of the

 employees. Again, if common, the issue supports certification; if individualized, irrelevant to

 certification of the common contention which still remains.

           Flowers states that “certain of the plaintiffs are not entitled to overtime because they did

 not exceed forty hours of work in workweeks.” 95 First, this is contrary to the allegations which are

 common to all the plaintiffs and, under Deepwater Horizon, irrelevant at the certification stage. 96

 Finally, if Flowers is correct as to certain Plaintiffs, they can be addressed by dismissal or a

 summary judgment motion and therefore are irrelevant to certification. Finally, this is clearly a

 disputed issue and Flowers assertion is in all likelihood false. Flowers took the discovery

 deposition of 38 FLSA class members and written discovery were propounded to 51 class

 members. Each and every member of the collective action for which discovery has been conducted

 has testified that he has worked more than 40 hours per week during all or a portion of the time




 94
    Citations to class member depositions where each class member stated that he used his personal vehicle to perform
 his job duties for Flowers. E. Abadie (Exhibit 18) p. 75:18-76:21; J. Ash (Exhibit 19) p. 89:5-91:21; T. Bass (Exhibit
 20) p. 71:11-72:20; J. Bell (Exhibit 21) p. 87:8-88:4; B. Botos (Exhibit 22) p. 63:16-66:10; M. Bueche (Exhibit 24) p.
 87:24-90:14; J. Craven (Exhibit 48) p. 43:18-45:2; M. Crawford (Exhibit 25) page 57:10-57:17 and 72:5-74:1; D.
 Doucet (Exhibit 26) p. 40:18-41:18; A. Ferrill (Exhibit 27) p.114:20-117:20; M. Gordon (Exhibit 29) p. 84:24-86:20;
 C. Holcomb (Exhibit 30) p. 68:15-70:2; D. Jones (Exhibit 31) p. 71:20-73:18; E. Lazard (Exhibit 49) p. 55:3-56:13;
 M. Louviere(Exhibit 50) p. 120:13-122:20; C. Meche (Exhibit 32) p. 78:23-79:6; B. Naquin (Exhibit 51) p. 64:21-
 65:14; M. Normand (Exhibit 33) p. 68:3-70:12; T. Pejsach (Exhibit 34) p. 109:24-112:4; R. Powell (Exhibit 35) p.
 53:23-54:19; K. Rabeaux (Exhibit 36) p. 74:20-75:7; D. Richard (Exhibit 37) p. 89:6-91:14; C. Riley (Exhibit 38) p.
 111:18-114:2; B. Roy (Exhibit 34) p. 88:7-89:2; K. Seals (Exhibit 40) p. 47:14-48:7; D. Tellis (Exhibit 41) p. 78:16-
 80:4; C. Tillman (Exhibit 42) p. 67:2-67:19; A. Works (Exhibit 43) p. 118:14-119:12; S. Williams (Exhibit 44) p.
 70:1-71:6; J. Zelman (Exhibit 45) p. 57:21-58:8, 60:9-61:23; R. Zeringue (Exhibit 46) p. 83:5-83:18, 84:21-85:11.
 95
    [Doc. 386] Opposition, page 22.
 96
    Commonality may exist even where the plaintiff’s damages are different and diverse. In Re: Deepwater Horizon,
 739 F.3d 790, 810-811 (5th Cir. 2014).


                                                          22
Case 6:15-cv-02557-SMH-CBW Document 391 Filed 03/09/20 Page 27 of 30 PageID #:
                                  15247


 period for which FLSA overtime penalties can be recovered. 97 Finally, this is at best a quantum

 issue to be determined in the post trial phase of the class action proceeding.

                                                  CONCLUSION

          This Court should be acutely aware of the condemnatory effect on some claims if Flowers’

 Motion to Decertify the FLSA collective is granted or if the Plaintiffs’ Motion to Certify the

 Rule 23 class is denied. “The reversal of class certification could mean that legitimate claims will

 go unheard.” 98 Some of the claims may be “negative value suits” where it would be uneconomical

 for class members to litigate individually. 99 Proof that a particular action is a negative value suit

 may satisfy the superiority requirement of Rule 23(b). “The most compelling rationale for finding

 superiority in a class action – the existence of a negative value suit.” 100

          The granting of certification and denial of decertification is never final. Rule 23 (c)(1)(C)

 states that “an order that grants or denies class certification may be altered or amended before a

 final judgment.” As this case moves forward, if this Court feels the current collective action and

 class action may be inappropriate on certain issues or as to certain groups of plaintiffs, the Court

 may modify the class as appropriate. Rule 23(c)(4) provides that “[w]hen appropriate, an action


 97
    Citations to class member depositions were each class member stated he worked in excess of 40 hours per week
 during all or a portion of the applicable time period for FLSA overtime penalties. E. Abadie (Exhibit 18) p. 23:8-24:6;
 J. Ash (Exhibit 19) p. 97:7-101:16; T. Bass (Exhibit 20) p. 92:20-3; J. Bell (Exhibit 21) p. 91:16-94:25; B. Botos
 (Exhibit 22) p. 84:18-87:19; G. Breaux (Exhibit 23) p. 34:9-36:6; M. Bueche (Exhibit 24) p. 91:16-95:17; M. Crawford
 (Exhibit 25) page 117:14-118:20; D. Doucet (Exhibit 26) p. 131:16-133:11; A. Ferrill (Exhibit 27) p.63:12-64:22,
 95:12-95:17; R. Francis (Exhibit 28) p. 102:6-104:12; M. Gordon (Exhibit 29) p. 121:10-123:24; C. Holcomb (Exhibit
 30) p. 96:10-96:25; D. Jones (Exhibit 31) p. 133:10-135:3; C. Meche (Exhibit 32) p. 93:20-96:3; M. Normand (Exhibit
 33) p. 88:6-88:12; T. Pejsach (Exhibit 34) p. 136:7-138:23; R. Powell (Exhibit 35) p. 49:16-51:25; K. Rabeaux
 (Exhibit 36) p. 97:15-99:8; D. Richard (Exhibit 37) p. 117:13-118:2; C. Riley (Exhibit 38) p. 62:20-63:8; B. Roy
 (Exhibit 39) p. 95:10-96:13; K. Seals (Exhibit 40) p. 55:2-57:7; D. Tellis (Exhibit 41) p. 113:11-113:16, 118:3-118:21;
 C. Tillman (Exhibit 42) p. 81:9-84:2; A. Works (Exhibit 43) p. 152:5-153:24; S. Williams (Exhibit 44) p. 112:22-
 114:22; J. Zelman (Exhibit 45) p. 105:4-105:12; R. Zeringue (Exhibit 46) p. 108:12-111:16. In addition, 51 class
 members answered interrogatories specifically disclosing that they worked in excess of 40 hours per week during all
 or a portion of the applicable time period for FLSA overtime penalties.
 98
    Flecha v. Medicredit, Inc., 946 F.3d 762, 769 (5th Cir. 2020).
 99
    In Re: Monumental Life Insurance, 365 F.3d 408, 411, note 4 (5th Cir. 2004) and Flecha v. Medicredit, Inc., 946
 F.3d 762, 769 (5th Cir. 2020).
 100
     Castano v. American Tobacco Co., 84 F.3d 734, 748 (5th Cir. 1996) and Flecha v. Medicredit, Inc., 946 F.3d 762,
 769-770 (5th Cir. 2020).


                                                           23
Case 6:15-cv-02557-SMH-CBW Document 391 Filed 03/09/20 Page 28 of 30 PageID #:
                                  15248


 may be brought or maintained as a class action with respect to particular issues.” While Rule

 23(c)(5) provides that “[w]hen appropriate, a class may be divided into subclasses that are each

 treated as a class under this rule.”

          Ultimately, Flowers’ argument is that you must prove the merits before the class is

 certified. Focusing on the merits, rather than the Lusardi certification issues, Flowers would have

 this Court defy Amgen and Deepwater Horizon to throw out the class action baby with the Flowers’

 bathwater of irrelevant details. The trend in Rule 23 is clearly away from merits determination

 decertifications and towards certification of common question cases susceptible to one stroke

 answers. Flowers would have this Court swim against the Amgen/Deepwater Horizon current,

 both of which buttress its original Recommendation for certification. Like the increasing number

 of judicial decisions since Rehberg, 101 this Court should throw out the bathwater of Flowers’

 arguments and save this infant FLSA collective and Rule 23 baby.


 101
    There are three (3) recent decisions that support the denial of decertification in Rehberg. In each of these cases, the
 Plaintiffs sought to certify a conditionally certified FLSA collective action and sought to certify a Rule 23 class for
 Flowers’ violations of State wage laws. In each case Flowers filed a Motion to Decertify the conditionally certified
 collective and to deny class certification of the State wage law claims. In each case the Court denied Flowers’ Motion
 to Decertify and granted the certification of a Rule 23 class for State law claims. In one of these cases, the appellate
 court has already denied an appeal.

           In Noll, et al vs, Flowers Foods, et al, Case No. 1:15-cv-0493 (D. Me. January 15, 2019; WL 2019 206084)
 (Exhibit 57) the Court set forth reasons that Flowers’ Distributors in Maine me all of the requirements for FLSA
 collective certification and the requirements for Rule 23 class certification for violations of Maine’s employment
 practices law. The Court stated: “it is my assessment that proof of the right to control rests upon predominately
 common evidence…evidence regarding the nature of the work and its importance to Defendants’ business is common
 to the group.” ([Doc 202], pgs. 7-8) “Similarly, Defendants’ concerns over defenses they may be able to raise against
 individual class members does not persuade me that the questions pertaining to those defenses would predominate or
 make [a] class action proceedings inferior to alternative methods of ligating the claims presented.” ([Doc 202], pg. 8,
 Footnote 2). Motion to appeal the District Courts’ Grant of Certification was DENIED by US First Circuit Court of
 Appeals, April 3, 2019. [Doc. 221]. As previously discussed in this memorandum on page **, the Court has indicated
 it would entertain another motion to decertify.

          In Carr, et al vs. Flowers Foods, et al/ Consolidated with/ Boulange, et al vs. Flowers Foods, et al, Case No.
 15-6391 (E.D. Pa., May 7, 2019; WL 2027299) (Exhibit 63) the Court set forth reasons that Flowers’ Distributors in
 Pennsylvania, Maryland, and New Jersey met all of the requirements for FLSA collective certification and the
 requirements for Rule 23(b)(3) class certification for violations of these States’ employment laws. The Court noted:
 “there is near uniformity among the members of the collective. In particular, there is no variation on the primary
 source of their livelihood: the majority of distributors’ sales come from large chain customers, which are chiefly
 controlled by Flowers. Further, there appears to be little to no variation as to the Flowers-operated training program


                                                            24
Case 6:15-cv-02557-SMH-CBW Document 391 Filed 03/09/20 Page 29 of 30 PageID #:
                                  15249


                                                                  Respectfully submitted,


                                                                  /s/ Steven G. Durio
                                                                  STEVEN G. DURIO (#05230)
                                                                  D. PATRICK KEATING (#14417)
                                                                  RYAN M. GOUDELOCKE (#30525)
                                                                  TRAVIS J. BROUSSARD (#33036)
                                                                  Durio, McGoffin, Stagg & Ackermann
                                                                  220 Heymann Boulevard (70503)
                                                                  Post Office Box 51308
                                                                  Lafayette, LA 70505-1308
                                                                  Phone: (337) 233-0300
                                                                  Fax: (337) 233-0694
                                                                  Email: durio@dmsfirm.com
                                                                           rick@dmsfirm.com
                                                                           ryan@dmsfirm.com
                                                                           travis@dmsfirm.com

                                                                                     and

                                                                  /s/ Thomas M. Hayes, IV
                                                                  THOMAS M. HAYES, IV (#28600)
                                                                  Hayes, Harkey, Smith & Cascio, L.L.P.
                                                                  2811 Kilpatrick Blvd. (71201)
                                                                  Post Office Box 8032
                                                                  Monroe, LA 71211-8032
                                                                  Phone: (318) 387-2422
                                                                  Fax: (318) 388-5809
                                                                  Email: tommy@hhsclaw.com

                                                                  ATTORNEYS FOR THE PLAINTIFFS
                                                                  AND THE CLASS


 they were required to complete and the general provisions in the Distributor Agreement that outline the terms of their
 relationship with Flowers. Simple, as to many key points, the members of the collective were near-identically
 situated.” (Emphasis by the Court) [Doc. 302, pg. 9]. As to differences among class members the Court noted:
 “variations identified by Defendants pale in comparison to the commonalities…Further, while there is some variation
 on the question of whether distributors did in fact hire assistances, the Distributor Agreement provide that distributors
 need not serve their routes personally- meaning that Plaintiff’s are again similarly situated in that the terms of the
 working arrangement between Flowers and distributors permitted such hires.” [Doc. 302, pg. 12].

          In Neff, et al vs. Flowers Foods, et al, Case No. 5:15-cv-254 (U.S.D.C. Vt., May 16, 2019) (Exhibit 62) the
 Court outlined how Flowers’ Distributors in Vermont met all of the requirements for FLSA collective certification
 and the requirements for Rule 23 class certification for unauthorized wage deductions under State law. The Court
 rejected Flowers’ argument that the opportunity to acquire multiple routes and use helpers were defective to the
 “predominance” factor in class certification. The Court held that “a distributor with multiple routes is still subject to
 the same type of supervision as a distributors with only one” and “the type and degree of supervision are the same
 among all drivers.” ([Doc 281], pg. 28).


                                                            25
Case 6:15-cv-02557-SMH-CBW Document 391 Filed 03/09/20 Page 30 of 30 PageID #:
                                  15250


                                CERTIFICATE OF SERVICE

        This is to certify that a true and correct copy of Plaintiffs’ Reply to Flowers’ Response

 in Opposition to Plaintiffs’ Supplemental Memorandum was electronically filed with the Clerk

 of the Court using the CM/ECF system which sent a notice of electronic filing to counsel as

 indicated by the Court.

        Lafayette, Louisiana, this 5th day of March, 2020.

                                      /s/ Steven G. Durio
                                       STEVEN G. DURIO




                                                26
